PER CURIAM.
Whereas, the judgment of the Board of Governors of the Florida Bar finding the respondent Harry A. Torge guilty of professional misconduct and disbarring him from the practice of law in this State was filed with the Clerk of this Court on the 20th day of March, 1957, and
Whereas, more than thirty days now having elapsed since the filing and service on the respondent of such judgment in accordance with the integration rule and no petition for review appearing to have been filed herein, and
Whereas, the Court has examined and considered said judgment and the record supporting the same, it is thereupon,
Ordered that such judgment aforesaid is approved and adopted as the judgment of this Court.
TERRELL, C. J„ and THOMAS, HOBSON, ROBERTS, DREW, THOR-NAL and O’CONNELL, JJ., concur.